Citation Nr: 0940923	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
varicose veins of the right leg, on a schedular basis.

2.  Entitlement to a rating higher than 40 percent for 
varicose veins of the right leg, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to October 
1982.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in June 2007 by the 
undersigned Veterans Law Judge.  In August 2007 and April 
2009, the Board remanded this claim for additional 
development.  

The issue of entitlement to a rating higher than 40 percent 
for varicose veins of the right leg, on an extra-schedular 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right leg varicose veins are not manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the 
Veteran's right leg varicose veins are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7120 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in July 2006 and September 2008 
that fully addressed the entire notice element.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  Although this letter was sent following 
the initial adjudication of the issue, the claim has been 
subsequently adjudicated and therefore, is not prejudicial to 
the Veteran.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in July 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, Social Security records, and VA medical examinations 
pertinent to the issue on appeal.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Entitlement to a Rating Higher than 40 Percent for 
Varicose Veins of the Right Leg

Service connection for varicose veins of the right leg was 
established by an April 1986 rating decision, at which time a 
ten percent rating was assigned, effective from March 1984.  
In a December 2004 rating decision, the rating was increased 
to 40 percent, effective September 2004.  The Veteran is 
seeking an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Veteran is currently rated as 40 percent disabled under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  A rating of 60 
percent is warranted when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7120.

The Veteran was afforded a VA examination in October 2004.  
The Veteran reported symptoms of heaviness of the leg, and 
pain and swelling upon prolonged standing and walking.  The 
Veteran stated exercise and exertion were precluded by his 
varicose veins.  It was noted that the varicose veins had a 
marked effect on occupational life and he could no longer 
operate a heavy machine or cut grass.  Examination of the 
right leg revealed multiple varicose veins that were palpable 
but there was no ulcer.  There was bilateral 1+ pitting 
edema, mild stasis pigmentation but there no eczema.  There 
were no skin changes.

The Veteran was examined for Social Security disability 
purposes in November 2005.  At that time, swelling was noted 
in both knees but no other related findings were reported.  

The Veteran was afforded an additional VA examination in 
November 2008.  The Veteran reported undergoing right lower 
extremity varicose vein stripping in 1968 and that he had 
forefoot numbness and lower extremity pain.  Examination 
revealed varicose veins recurrent in the right lower 
extremity with incompetent lesser saphenous and popliteal 
valvular incompetency.

The Veteran was afforded the most recent VA examination in 
July 2009.  Edema was present, but not persistent and was 
partially relived by elevation of the extremity and rest.  
There was skin discoloration present, but not persistent.  
Pain was noted to be present and occurred at rest, but was 
not constant.  Aching, fatigue, throbbing, and a heavy 
feeling were noted to be present after prolonged walking or 
standing.  These symptoms were reported to be relieved by 
elevation and compression hosiery.  There was no ulceration, 
history of erythromelalgia, or angioneurotic edema.  
Examination revealed edema, but it was not massive or 
boardlike.  There was stasis pigmentation consisting of 
minimal increased pigmentation on the foot.  There were large 
tortuous varicosities in the popliteal fossa and medial calf 
with multiple superficial varicosities on the lower leg and 
foot.  The varicose veins effects on daily living were noted 
to be mild to severe.

The Veteran testified in June 2007 that his varicose veins 
make it difficult to do any work, difficult to sleep and 
painful to walk or stand.  He also testified that his legs 
swell and bulge but he has no sores.  The Veteran testified 
that he does have discoloration and a rash that occurs 
approximately once a month.

The Veteran also testified in June 2007 that he is not 
receiving treatment for his varicose veins and VA outpatient 
records do not indicate he is receiving any treatment.  
Social Security records indicate the Veteran was examined in 
2005, during which it was noted that the Veteran had a 
previous vein stripping to the right leg.

Based on all the evidence of record, the Board finds that the 
criteria for a rating higher than 40 percent have not been 
met.  As stated previously, to warrant a rating of 60 percent 
there must be persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  Although stasis 
pigmentation and some edema were noted during VA 
examinations, the Veteran testified that he does not 
experience ulceration and furthermore, there is no medical 
evidence of persistent ulceration, persistent edema, or 
subcutaneous induration during the time subject to this 
appeal.

As such, the Board finds that a rating higher than 40 percent 
for varicose veins of the right leg is not warranted.


ORDER

Entitlement to a rating higher than 40 percent for varicose 
veins of the right leg is denied.


REMAND

During the June 2007 hearing and multiple VA examinations, 
the Veteran stated he was currently unemployed because he was 
unable to stand or walk for prolonged periods of time due to 
the varicose veins of his right leg.  He asserted he had to 
quit his job as a crane operator because his legs would 
become numb and painful.  Additionally, the October 2004 VA 
examiner stated the Veteran's varicose veins had a marked 
effect on the Veteran's occupation.

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected varicose veins of the right 
leg.  Documentation such as work 
attendance records should be requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

3.  If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


